 



DISTRIBUTION AGREEMENT

 

This DISTRIBUTION AGREEMENT (this “Agreement”), dated February 5, 2018 (the
“Effective Date”), is made and entered into by and between Vera Acquisition,
LLC, a Utah limited liability company (“Company”), and Biotech Products Services
and Research, Inc., a Nevada corporation (“Distributor”). Each of Company and
Distributor are sometimes referred to hereto individually as a “Party” and
collectively as the “Parties”).

 

RECITALS

 

WHEREAS, Company is engaged in the business of manufacturing, distributing and
selling products, including the Products, to customers and distributors in
various fields of business, including, without limitation, health care, tissue
derived products, and cosmetics;

 

WHEREAS, Distributor is in the business of marketing, distributing and selling
products similar to the Products to customers in the health care industry; and

 

WHEREAS, Company desires to appoint Distributor as a non-exclusive distributor
of Company in the Territory, and Distributor desires to accept such appointment
and to market, sell and distribute the Products in accordance with the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

Article 1. CERTAIN DEFINITIONS

 

Section 1.01 “Affiliate” shall mean with respect to a Person, any other Person
that, directly or indirectly, controls, is controlled by, or is under common
control with, the specified Person. As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of an entity, whether
through ownership of voting securities, by contract, or otherwise. Ownership of
more than 50% of the beneficial interests of an entity shall be conclusive
evidence that control exists. For purposes of this definition, “Affiliate” shall
include, with respect to any natural Person, the spouse, parents, siblings, and
children of such Person.

 

Section 1.02 “Bankruptcy Event” shall mean, with respect to any Party, the
happening of any of the following: (i) the making of a general assignment for
the benefit of creditors; (ii) the filing of a voluntary petition in bankruptcy
or the filing of a pleading in any court of record admitting in writing an
inability to pay debts as they become due; (iii) the entry of an order,
judgment, or decree by any court of competent jurisdiction adjudicating a Party
to be bankrupt or insolvent; (iv) the filing of a voluntary petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law, or regulation; (v) the
filing of an answer or other pleading admitting the material allegations of, or
consenting to, or defaulting in answering, an involuntary bankruptcy petition
filed against a Party in any bankruptcy proceeding; (vi) the filing of a
voluntary application or other pleading or any action otherwise seeking,
consenting to, or acquiescing in the appointment of a liquidating trustee,
receiver, or other liquidator of all or any substantial part of a Party’s
properties; (vii) the commencement against a Party of any proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law, or regulation which has
not been quashed or dismissed within 180 days; or (viii) the appointment without
consent of a Party or acquiescence in the appointment of a liquidating trustee,
receiver, or other liquidator of all or any substantial part of a Party’s
properties without such appointment being vacated or stayed within 90 days and,
if stayed, without such appointment being vacated within 90 days after the
expiration of any such stay.

 

 

 

 



Section 1.03 “Business Day” shall mean a day other than a Saturday, Sunday, or a
legal holiday as recognized by the State of Utah.

 

Section 1.04 “Confidential Information” shall mean any and all non-public,
proprietary and confidential information of a Party including, but not limited
to, trade secrets, technical information, business information, sales
information, customer and potential customer lists and identities, product sales
plans, sublicense agreements, inventions, developments, discoveries, software,
methods, techniques, formulae, data, processes, and other trade secrets and
proprietary ideas, whether or not protectable under patent, trademark,
copyright, or other areas of law, that the other Party has access to or
receives. For the avoidance of doubt, the terms of this Agreement, information
concerning any Product and know-how associated therewith, including, but not
limited to, composition of any Product, methods of handling and storing of any
Product, and methods of delivering any Product to customers and patients shall
be considered the Confidential Information of Company. Confidential Information
shall not include information that the receiving Party demonstrates: (i) was
already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party; (ii) was
generally available to the public or otherwise part of the public domain at the
time of its disclosure to the receiving Party; (iii) became generally available
to the public or was otherwise part of the public domain after its disclosure
and other than through any act or omission of the receiving Party in breach of
this Agreement; (iv) was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or (v) was
developed by the receiving Party independent of any disclosure received under
this Agreement.

 

Section 1.05 “Conforming Product” shall mean a Product that Distributor (i) has
confirmed meets all inspection requirements set forth in Section 3.07(a), or
(ii) has failed to inspect in accordance with Section 3.07(a) and/or a Product
that has a nonconformity for which notice is not delivered to Company in
accordance with Section 3.07(b).

 

Section 1.06 “FDA” shall mean the United States Food and Drug Administration, or
any successor agency.

 

Section 1.07 “Force Majeure Event” shall mean any event beyond the reasonable
control of the Party affected by such circumstance, including, but not limited
to, an act of God, delay or loss in transportation, fire, flood, earthquake,
storm, war, terrorism, riot, revolt, act of public enemy, embargo, explosion,
civil commotion, strike, labor dispute, loss or shortage of power, impossibility
of obtaining or shortage in supply of raw materials or finished Product, or any
adverse determination with respect to any Law or any action by any Third Party,
public authority, or regulatory body that prohibits or materially impairs either
Party from performing its obligations under this Agreement.

 

 

 

 

Section 1.08 “Governmental Authority” shall mean any applicable domestic
federal, state, municipal, local, territorial, or other governmental agency,
department, regulatory authority, or judicial or administrative body, including,
but not limited to, the FDA.

 

Section 1.09 “Intellectual Property” shall mean any and all trade secrets,
patents, copyrights, Marks, domain names, trade dress, URLs, brand features,
know-how, trade secrets, training materials, and similar rights of any type
under any applicable Governmental Authority, including, without limitation, all
applications and registrations relating to any of the foregoing.

 

Section 1.10 “Law” or “Laws” shall mean all present and future laws, as amended
from time to time, including, without limitation, any rules, orders, ordinances,
regulations, statutes, requirements, codes, executive orders, binding
restrictions, rules of common law, and any judicial interpretations thereof,
extraordinary as well as ordinary, of all Governmental Authorities, and all
rules, regulations, and government orders with respect thereto.

 

Section 1.11 “Marks” shall mean names, trade names, logos, trademarks, service
marks, labels, or other marks, whether registered or unregistered.

 

Section 1.12 “Minimum Requirements” shall mean the sales goals and other
requirements that Distributor must meet in order to maintain discounted pricing
and other terms as provided herein, including those requirements set forth on
Exhibit B.

 

Section 1.13 “Non-Conforming Product” shall means a Product that Distributor has
confirmed fails to meet all inspection requirements set forth in Section
3.07(a).

 

Section 1.14 “Person” includes any individual, corporation, association,
partnership (general or limited), joint venture, trust, estate, limited
liability company, or other legal entity or organization.

 

Section 1.15 “Product” or “Products” shall mean the products described on
Exhibit E attached hereto, as amended, modified, or supplemented from time to
time by Company.

 

Section 1.16 “Representatives” shall mean a Party’s directors, managers,
members, officers, employees, agents, consultants, and advisors.

 

Section 1.17 “Sales Prices” shall mean the Product suggested retail sales prices
established by the Company as set forth in Exhibit C as such prices may be
updated from time to time.

 

Section 1.18 “Termination Event” shall mean an event causing the termination of
this Agreement pursuant to Article 6.

 

Section 1.19 “Territory” shall mean the territory described in Exhibit A.

 

 

 

 

Section 1.20 “Third Party” shall mean any Person other than a Party or an
Affiliate of a Party.

 

Section 1.21 “Sub-Distributor” shall mean an independent distributor or
distributor company hired, contracted, or partnered with by the Distributor to
act as a wholesaler or middleman engaged in the distribution of the Company’s
products in place of the Distributor to the Sub-Distributor’s clients,
customers, or prospective customers.

 

Article 2. APPOINTMENT; TERM

 

Section 2.01 Appointment. Company hereby appoints Distributor as Company’s
non-exclusive (except as set forth in Section 3.04) distributor of the Products
in the Territory, and Distributor hereby accepts such appointment. Distributor
shall promote, market, distribute, and sell the Products in the Territory in
accordance with the terms and conditions set forth herein. The rights granted to
Distributor in Section 3.04 are initially exclusive as they relate to the
Products in the Territory, and Distributor agrees to conform with the terms of
this Agreement, including meeting the Minimum Requirements, in order to maintain
such exclusivity.

 

Section 2.02 Term. This Agreement shall begin on the Effective Date and shall
continue for a term of three (3) years (the “Initial Term”). Thereafter, this
Agreement shall automatically renew for additional one (1) year periods (each a
“Renewal Term,” and collectively with the Initial Term, the “Term”); provided
that, during the one (1) year period immediately prior to the commencement of
each such Renewal Term, Distributor shall have met the Minimum Requirements. For
the avoidance of doubt, Distributor’s failure to meet the Minimum Requirements
shall result in the expiration of this Agreement at the end of the Initial Term
or then-current Renewal Term, as applicable, and may result in the early
termination hereof in accordance with Section 6.02.

 

Section 2.03 Reservation of Rights. Except as expressly provided in this
Agreement, no right, title, or interest is granted, whether express or implied,
by Company to Distributor with respect to any products other than the Products
or to any Intellectual Property of Company. The distribution rights conferred
herein does not convey any right to manufacture, modify, duplicate, reproduce,
or improve any of the Products for sale or use within or outside the Territory.

 

Article 3. SUPPLY OF PRODUCTS; CUSTOMERS

 

Section 3.01 Supply of Products. Distributor shall purchase the Products
exclusively from Company for distribution in the Territory during the Term.
Company agrees to use commercially reasonable efforts to maintain sufficient
inventory to fill Distributor’s orders in the ordinary course of business,
pursuant to Distributor’s expectation-based forecasts communicated to Company in
accordance with Section 4.01(c). Notwithstanding the provisions of Section 3.02,
Company reserves the right to modify, replace, or discontinue Products based on
potential adverse impact to Company, requirements by Law, or general Product
upgrades (including any applicable pricing changes). Distributor acknowledges
that the tissue preparation cycle for the Products may be as long as forty-five
(45) days after recovery of the tissue from a qualified donor and, accordingly,
Distributor will provide appropriate lead time for the delivery of Product
hereunder.

 

 

 

 

Section 3.02 Supply Shortages. In the event of a shortage of Products in
Company’s inventory, Company agrees to allocate its available inventory of such
Product to Distributor in proportion to Distributor’s percentage of all orders
for such Product received from Company’s customers and other distributors, if
any, during the immediately preceding ninety (90) day period. In connection
therewith, and provided that Distributor delivers prior notice to Company,
Distributor may procure and sell products similar to the Products from Third
Parties, and/or manufacture and sell such products, but only to the extent of
such shortage with respect to applicable Product orders. To the extent such
shortages of certain Products result from issues related to FDA regulations,
capacity issues, Company’s delivery and/or performance, as determined by Company
in its reasonable discretion, Distributor shall not be bound by the terms of
this Agreement with respect to the purchase and sale of products similar to such
Products obtained from Third Parties or manufactured by Distributor.

 

Section 3.03 Shipping Terms. Sales shall be F.O.B. point of shipment at
Company’s manufacturing or distribution facility. Distributor shall be
responsible for all freight charges from the point of shipment to the point of
delivery and shall provide Company with a FedEx or UPS account number to
facilitate the direct billing of all such charges to Distributor. Title and risk
of loss shall pass to Distributor upon tender of delivery.

 

Section 3.04 Exclusive Customers. During the Term of this Agreement, and to the
extent Distributor maintains exclusivity rights hereunder, Distributor shall
have the exclusive right to sell the Products to the customers within the
Territory listed on Exhibit F.

 

Section 3.05 Other Customers. In addition to the foregoing, Distributor may
market to any other potential customer in the Territory defined under EXHIBIT A,
provided customer is not already or does not prospectively become a customer of
the Company and provided that Distributor is otherwise in compliance with the
terms of this Agreement. These customers may include Med Spas and Aesthetics
providers that the Distributor obtains provided such customers are not already
customers of the Company.

 

For the avoidance of doubt, a Person that is already a customer of the Company
means a Person (including medical groups, individual physicians, and their
respective affiliated franchises or organizations) that demonstrates a history
and/or pattern of purchasing the Products from Company. In an effort the avoid
channel conflicts, Distributor agrees to provide written notice to Company prior
to, or, to the extent advance written notice is not possible, as soon as
practicable after, Distributor enters into an agreement with a new customer.

 

Section 3.06 Sub-Distributors. The Distributor shall not have right to assign,
transfer, or extend this Agreement and related terms to Sub-Distributors. Except
for the Sub-Distributors identified in Section 3.04, the Distributor shall not
be authorized to sell to or through newly obtained Sub-Distributors below MAP
pricing defined in EXHIBIT D and without prior written consent of the Company,
which shall not be unreasonably withheld. As such, any additional
Sub-Distributor will be identified by the Distributor and approved by the
Company as an amendment to this Agreement and will be required to have an
approved Sub-Distributor Agreement in place.

 

Section 3.07 Inspection of Shipment; Notice of Claims.

 

 

 

 

(a) Upon receipt of each Product shipment, Distributor shall promptly inspect
such shipment to confirm: (i) proper Product quantities; (ii) that containers
are appropriate and validated and have all seals intact; (iii) the use of proper
shipping and packaging with respect to the transportation and distribution of
human tissue and cryogenic Products; and (iv) that the Product was received
within an acceptable temperature range. In the event that Distributor requests
that Company warehouse the Product, Distributor shall have the right to inspect
each such delivery at the designated storage facility at any reasonable time
during normal business hours for a period of ten (10) days after the Product is
delivered to such storage facility.

 

(b) Distributor shall inform Company in writing of any claim by Distributor
relating to a shipment that contains Non-Conforming Product within three (3)
Business Days after Distributor obtains actual or constructive notice thereof.
If Distributor does not provide said notice to Company within such period,
Distributor shall be deemed to have accepted the Product shipment as a
Conforming Product and thereby waives all rights and remedies related thereto.
Upon receipt of said notice, Company, in its sole discretion, shall either
replace the Non-Conforming Product or credit Distributor for the price of such
Non-Conforming Product. Notwithstanding the foregoing, Company shall have no
obligation to replace or refund any Product that is a Non-Conforming Product as
a result of the actions or inactions of Distributor.

 

Section 3.08 Private Label Products. Company shall extend Distributor
opportunity to private label the RHEO Product (EXHIBIT E) under the name and
Distributor Mark of “Organicell”, if desired by Distributor, and provided the
Distributor provides minimum purchase orders for the Company to efficiently
produce the required inventory lot sizes. The minimum monthly order for
privately labeling the RHEO Flowable Cryo 1.0ml unit size product shall be 50
units. The parties in good faith and immediately following execution of this
Distribution Agreement, shall establish the Private Label terms and conditions
reasonably defined by the Company. These terms, among other things, may include
a minimum monthly purchase commitment by the Distributor regardless of
Distributor’s customer sales.

 

Section 3.09 Other Third-Party Products. The Distributor may distribute other
human placental tissue based products that the Company may not offer under this
Distribution Agreement, as defined under EXHIBIT E: PRODUCTS. The Distributor
will confirm with the Company whether the Other Third-Party Products compete or
conflict in the market, territory, customer, or field of use with the products
offered by the Company in EXHIBIT E.

 

Article 4. DISTRIBUTION AND MARKETING

 

Section 4.01 Sales Responsibilities. Distributor shall be responsible for all
Product sales to customers in the Territory. Distributor agrees to use best
efforts to:

 

(a) Develop the market for, and promote the sale of, the Products in the
Territory and diligently engage in the marketing, distribution, and sale
thereof;

 

(b) Maintain a marketing, sales, and distribution presence in the Territory that
is properly trained to support the distribution of the Products in accordance
with the terms of this Agreement and to provide appropriate education and
training to physicians and other medical professionals desiring to use the
Products;

 

 

 

 

(c) Deliver to Company, on or before the first day of each calendar month, a
rolling six (6) month non-binding forecast, with anticipated delivery dates and
intended Product applications, in a form acceptable to Company; provided that
Distributor shall also give notice to Company of any substantial orders not
included in any such forecast immediately upon Distributor’s actual or
constructive knowledge thereof. Distributor acknowledges that Company’s
processing cycle for Rheo and Vendaje product lines is 45 days and that complete
and accurate forecasting is critical to allow Company to ensure appropriate
inventory levels to meet customer needs;

 

(d) Introduce or make known to Company all business transactions, customers,
buyers, contractual counterparts or principal parties involved in the purchase
and sale of the Products in the Territory; and

 

(e) Participate in Company’s available training programs.

 

Section 4.02 Sales Goals. In order to maintain Distributor’s rights in the
Territory under Section 3.04 during the Term, Distributor shall meet all Minimum
Requirements. Company shall determine Distributor’s purchase volumes applicable
to the Minimum Requirements on a quarterly basis and, in light thereof, Company
shall have the right, in its reasonable discretion, to adjust the Minimum
Requirements set forth on Exhibit B no more than once per calendar year. Failure
to meet the Minimum Requirements may also result in the early termination of
this Agreement in accordance with Section 6.02.

 

Section 4.03 Company Marks. Distributor shall promote, market and distribute the
Products only under Company’s Marks and shall have no right to otherwise alter
such Marks. As between Company and Distributor, the Parties agree as follows:

 

(a) All Marks utilized by Company, whether existing as of the Effective Date or
thereafter, are owned solely by Company;

 

(b) Any goodwill derived from the use of any such Marks shall inure to the
benefit of Company;

 

(c) Distributor shall not use any Marks, including any Company Marks, or any
other word, mark, symbol, or name which may lead to confusion in the
marketplace; and

 

(d) If Company provides Distributor with any modification to a Company Mark,
Distributor shall use commercially reasonable efforts to incorporate the
modified Company Mark in all subsequent materials that are produced by or for
Distributor.

 

Section 4.04 Physician Registry and Clinical Use Database. Subject to any
restrictions or limitations contained in the Health Insurance Portability and
Accountability Act of 1996, as amended, or any other applicable Laws,
Distributor agrees to provide to Company the information necessary for the
development of a physician registry and clinical use database for use in
maintaining relevant clinical information with respect to the safety and
efficacy of the Products (the “Database”). The Database will not contain any
patient identifying information, but will include general patient information
such as age, gender, clinical indication for which the Product is being used,
quantity and method of clinical application, clinical findings from
post-operative or post-treatment exams, digital copies of any relevant
post-operative or post-treatment clinical images, and such other relevant
clinical data that would be helpful in evaluating the safety and efficacy of the
Product in any clinical application. The Parties acknowledge and agree that the
information contained in the Database shall be owned solely by Company and shall
constitute Confidential Information of Company.

 

 

 

 

Section 4.05 Promotion and Marketing. All marketing efforts including, without
limitation, any internet marketing or references to Company or the Products on
Distributor’s website, shall be conducted in compliance with all applicable
Laws. Unless approved in advance by Company, Distributor shall not promote or
market the Products outside the Territory. Distributor shall not make any false
or misleading representation to customers or others regarding any Product or
make any claims, statements, or representations that are inconsistent with or
broader than the written representations made by Company to Distributor with
respect to each Product.

 

Section 4.06 Platform. Distributor is hereby granted a limited royalty-free
license during the Term to market the Company’s GoodBio patient outcomes
platform in connection with Distributor’s performance hereunder.

 

Section 4.07 Company Participation. Distributor shall collaborate with Company
with respect to the launch of Products in new markets within the Territory.
Company may assist in other marketing and promotional efforts, but shall in all
cases be entitled to reimbursement for time and expenses related to consulting
and sales efforts in connection therewith, the terms of which shall be agreed
upon by the Parties on a case by case basis.

 

Section 4.08 Marketing Materials. Company shall provide to Distributor
electronic copies of approved marketing literature and promotional material for
the Products, and Distributor shall, at its expense, reproduce and disseminate
such material in connection with its promotion and sales activities hereunder.
Distributor shall submit to Company for its written approval prior to release,
any advertising, public relations material, technical descriptions, or Product
claims, whether oral, written, or electronic, prepared by or for Distributor or
any customers which mentions the Product bears a Company Mark. Upon notice from
Company of objections regarding approved marketing literature and promotional
materials, Distributor shall discontinue the use of such literature or materials
until modifications thereto are approved by Company and such materials are
otherwise acceptable to Company in form and substance.

 

Section 4.09 Notice of Channel Conflicts. In the event Distributor learns that
an unauthorized party is promoting, marketing, distributing or selling the
Products in the Territory in violation of this Agreement or applicable Law, or
is attempting to do so, Distributor shall promptly provide written notice to
Company pursuant to Section 12.09, such that Company may take appropriate action
with respect thereto.

 

Section 4.10 Clinical Trials. Company will reasonably collaborate with
Distributor and/or Distributor’s customers with respect to clinical trials
involving the Products; provided that such trials are approved by the proper
regulatory agencies, including the FDA, and that Company’s medical advisory
board approves Company’s participation. In each such case, trial costs,
ownership of resulting Intellectual Property, and other such issues shall be
mutually agreed upon by the Parties, with the presumption of bearing such costs
and acquiring ownership of such Intellectual Property falling to the Party
providing or obtaining financing for the study.

 

 

 

 

Article 5. PURCHASE PRICE; PAYMENTS; FEES

 

Section 5.01 Company Pricing. The Company’s Retail Product pricing guidelines
(“MSRP”) are detailed on Exhibit C, and the Distributor’s pricing to its
customers shall be in accordance with MAP pricing terms set forth on Exhibit D,
except as provided for in Sections 3.04, 3.05 and 3.06. In addition, the pricing
for Products purchased by Distributor from the Company are set forth on Exhibit
D (“Distributor Prices”). The Company may, from time to time in its sole
discretion, modify the Distributor Prices; provided that Company shall provide
Distributor with no less than ninety (90) days’ prior written notice of any such
modification; provided further that Distributor Prices shall not increase within
the first 18 months of the Initial Term, or increase by more than five percent
(5%) during the Initial Term or any Renewal Term. Any change in the Distributor
Prices shall not impact the price set forth in a firm purchase order accepted by
Company prior to the effective date of the Distributor Prices change. All such
modifications to the Distributor Prices shall be reflected in an updated Exhibit
C as such may be delivered to Distributor from time to time.

 

Section 5.02 Distributor Pricing Policy. Distributor agrees to price the
Products in a commercially reasonable manner, in accordance with Company’s
Product pricing guidelines set forth on Exhibit D.

 

Section 5.03 Samples. In accordance with applicable Law, and subject to
modification by Company in its sole discretion from time to time, Distributor
may provide Product samples to potential customers at fifty percent (50%) of a
Product’s then-current wholesale price, plus shipping and other fees; provided
that such samples are not to exceed two (2) units of any Product per potential
customer.

 

Section 5.04 Payment Terms. Distributor’s customers (or Distributor) shall remit
fifty percent (50%) of each Product order, plus all shipping and delivery costs,
upon Company’s acceptance of all firm orders. All remaining amounts due with
respect to each such order shall be net thirty (30) days following delivery of
the Product. Distributor understands that Company may limit the amount of credit
extended to Distributor in its sole discretion and, in addition, shall provide
to Company a credit card and authorization for Company to charge such credit
card for any amounts not timely paid hereunder. All payments due to Company
hereunder shall be without set-off or counterclaim. Product orders received from
Distributor are final and binding upon acceptance by Company.

 

Section 5.05 Late Payment Charges. Unpaid amounts will bear interest at a rate
of 1.5% per month (18% per annum) from the due date until paid in full,
calculated on a compounding daily basis, in addition to Company’s other rights
and remedies set forth herein. The accrual or receipt by either Party of
interest under this Section shall not constitute a waiver by that Party of any
right such Party may otherwise have to declare a breach of or a default under
this Agreement.

 

 

 

 

Section 5.06 Taxes. All Distributor Prices are exclusive of any applicable
federal, state, and local taxes. Distributor acknowledges that the Distributor
Prices reflect wholesale prices from Company to the Distributor and that
Distributor shall be responsible for collecting and remitting to the appropriate
federal, state, or local authorities any sales, use, or other taxes, if any,
imposed in connection with the distribution of Products under this Agreement.

 

Section 5.07 Other Expenses. Distributor acknowledges that the Distributor
Prices exclude Product shipping and delivery expenses (including any applicable
taxes, duties, etc.) and that Distributor shall be responsible for all such
expenses in addition to all other expenses incurred by it in connection with the
implementation and performance of its duties and obligations under this
Agreement, including, but not limited to: (i) all expenses incurred in
performing under in this Agreement; (ii) salaries for its personnel; and (iii)
marketing and promotional expenses.

 

Section 5.08 Distributor Payments. In the event the Company collects payment
from the Distributor customers directly, then the Company shall pay Distributor
an amount equal to the difference between the wholesale Distributor Prices of a
Product and the actual purchase price thereof, less shipping and delivery
expenses and other costs, as applicable, as set forth on Exhibit D. Company will
remit such payments to Distributor on the 1st and 15th of each month, based on
actual collections against Distributor or Distributor’s customers’ orders.

 

Section 5.09 Exclusive Terms and Conditions. The Parties agree that all purchase
orders issued by Distributor and any order acceptance or acknowledgements issued
by Company shall be subject to the terms and conditions of this Agreement and
shall control in the event of a conflict with the standard terms and conditions
of Company or of Distributor’s purchase orders.

 

Article 6. TERMINATION

 

Section 6.01 Termination by Either Party. Either Party may terminate this
Agreement immediately upon written notice to the other Party, in the event:

 

(a) The other Party becomes the subject of a Bankruptcy Event;

 

(b) A material breach or default by the other Party of any provision of this
Agreement occurs, and such Party fails to remedy such breach or default within
thirty (30) days after written notice thereof;

 

(c) Any Governmental Authority determines that substantially all of the Products
require approval by the FDA prior to engaging in the marketing or sale thereof;

 

(d) Either Party gives notice to the other Party that one or more of the
Products infringes upon an issued United States patent of a Third Party, as
determined in Company’s reasonable discretion, with any such notice identifying
both the infringed patent(s) and the allegedly infringing Product(s); or

 

(e) Either Party becomes aware of a violation pursuant to Section 9.01 and such
Party fails to remedy such breach or default within thirty (30) days after
written notice thereof.

 

 

 

 

Section 6.02 Termination by Company. Company may also terminate this Agreement
immediately upon written notice to Distributor and failure to cure within a
reasonable period, in the event that Distributor: (a) creates, promotes,
circulates, uses, or endorses advertisements or promotions that (i) are
misleading or not factual; (ii) are not in compliance with applicable Laws; or
(iii) infringe upon the Intellectual Property rights of Third Parties; (b)
violates any Laws or applicable industry trade association regulations; or (c)
fails to meet the Minimum Requirements.

 

Section 6.03 Effect of Termination. Upon any expiration or termination of this
Agreement:

 

(a) All Product orders already placed by Distributor and accepted by Company
prior to the effective date of any such expiration or termination shall be
filled and paid for in accordance with the terms of this Agreement,
notwithstanding any such expiration or termination;

 

(b) All rights, licenses and privileges granted to Distributor under this
Agreement shall immediately cease and terminate. However, any such termination
will not affect the rights and obligations of the Parties respecting remedies
for breach of this Agreement, nor shall it relieve either Party of any
obligations under this Agreement that by their terms continue after the date of
termination or expiration, including without limitation Article 8, Article 11
and Article 12;

 

(c) Distributor shall immediately discontinue its use of all Company Marks and
other Confidential Information of Company;

 

(d) Each Party shall return or destroy (and certify such destruction of) all
Confidential Information of the other Party, except that a Party may retain one
copy for archival purposes.

 

Section 6.04 Failure to Renew. If this Agreement does not automatically renew as
a result of Distributor’s failure to meet the Minimum Requirements, or this
Agreement expires without the Parties further extending the term, and this
Agreement expires or terminates as a result thereof, Distributor shall have the
right to immediately sell and market products similar to the Products through
supply arrangements with Third Parties and/or manufacture such products for
itself; provided that Distributor maintains its confidentiality and other
obligations that survive the termination or expiration hereof.

 

Section 6.05 Repurchase of Product. Company shall have the right but not the
obligation to purchase from Distributor any or all Products in Distributor’s
possession, the purchase price thereof to be equal to the lesser of the price
(if any) paid by Distributor to Company at the current wholesale price, less
freight and insurance deemed necessary to transport the same to Company’s
designated office, together with a twenty percent (20%) restocking fee. Company
may reject and avoid payment for any Product not in original condition and in
its original container. Should Company not exercise its right to purchase such
Products, Distributor shall have one (1) year to dispose of any such Products
remaining in its inventory, provided that Distributor may only dispose of such
Product at commercially reasonable prices. Any Product remaining in
Distributor’s possession thereafter shall be promptly destroyed at Distributor’s
expense and in accordance with applicable Laws, and Distributor shall certify
such destruction to Company.

 

 

 

 

Article 7. DISPUTE RESOLUTION

 

Section 7.01 Good Faith Negotiation. The Parties shall attempt to negotiate in
good faith a solution to any and all controversies or claims that arise with
respect to this Agreement. If after thirty (30) days’ notice of a dispute, the
Parties have not resolved such dispute, either Party may elect to pursue
mediation under Section 7.02.

 

Section 7.02 Mediation. The Parties hereby agree to participate in mediation in
accordance with the mediation procedures of United States Arbitration &
Mediation prior to initiating arbitration pursuant to Section 7.03 by providing
written notice to the other Party in accordance with Section 12.09. The Parties
shall equally bear the costs of mediation which shall be administered by a
disinterested mediator mutually agreed upon by the Parties. If mediation does
not result in a resolution within a reasonable amount of time, either Party may
elect to pursue arbitration under Section 7.03.

 

Section 7.03 Arbitration. The Parties agree to resolve all disputes that remain
unresolved by binding arbitration administered by the American Arbitration
Association (“AAA”) pursuant to AAA’s Commercial Arbitration Rules. The Parties
agree that the arbitration will be held in Salt Lake County, Utah before a
single disinterested arbitrator who is a former federal or state court judge
experienced in handling commercial disputes. The Parties agree to jointly
appoint an arbitrator within thirty (30) days of initiating arbitration. If the
Parties are unable to agree, the arbitrator shall be appointed from the AAA
panel in accordance with AAA’s rules. The arbitrator’s award will be final and
binding and judgment on the award may be entered in any court having
jurisdiction thereof. The arbitrator’s ability to award damages shall be limited
pursuant to Section 10.03; provided, however, that the arbitrator will have the
power to apportion the costs associated with arbitration. Issues of
arbitrability will be determined in accordance solely with the federal
substantive and procedural Laws relating to arbitration; in all other respects,
the arbitrator will be obligated to apply and follow the substantive Law of the
State of Utah. If any provision of this Section 7.03 is held to be
unenforceable, such provision will be severed and will not affect either the
duty to arbitrate or any other provision hereof.

 

Section 7.04 Equitable Relief. Notwithstanding the provisions of this Article 7,
either of the Parties may seek from a court of competent jurisdiction any
interim or provisional equitable relief necessary to protect the rights or
property of such Party without the necessity of proving actual damages or
posting of bond or any other security.

 

Article 8. CONFIDENTIALITY

 

Section 8.01 Confidentiality; Exceptions. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, during the Term of this Agreement and for a two (2) year period following
the expiration or termination hereof (and, with respect to trade secrets, for as
long as such information is not generally known to the public), the receiving
Party of the other Party’s Confidential Information shall keep, and shall ensure
that it and its Representatives keep, completely confidential and shall not
publish or otherwise disclose and shall not use for any purpose (other than for
the purpose of performing under this Agreement) any such Confidential
Information. Such Party agrees to be responsible for the effects of any breach
of this Section 8.01 by such Party or its Representatives.

 

 

 

 

Section 8.02 Exceptions to Obligation. The restrictions contained in Section
8.01 shall not apply to information that is otherwise required to be disclosed
in compliance with applicable Laws or order by a court or other regulatory body
having competent jurisdiction. If a Party or its Representatives becomes legally
compelled to disclose any Confidential Information of the other Party, prompt
written notice shall be given to the other Party, including the proposed
language of the disclosure, so that (i) protective relief may be sought, or (ii)
the other Party may waive the disclosing Party’s compliance with Section 8.01.
If protective relief or waiver is not sought by the other Party, the disclosing
Party agrees to furnish only that portion of the Confidential Information that
is legally required, according to advice by counsel, and will exercise its
reasonable efforts to obtain adequate assurance that confidential treatment will
be accorded such Confidential Information.

 

Section 8.03 Publicity. Subject to the exceptions herein, the Parties are
prohibited from participating in publicity, news release, or public announcement
of any kind and of any nature concerning the relationship between the Parties or
the matters contained herein without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed. Either Party
may issue a press release with respect to entering into this Agreement upon
proper notice to the other Party as described herein, which shall include a copy
of the proposed press release, and that the contents of such press release shall
be subject to the other Party’s consent, which consent shall not be unreasonably
delayed or withheld. The Parties acknowledge that Company is a publicly traded
company and that nothing herein shall prevent Company from making proper
disclosures as required by Law.

 

Section 8.04 Securities Laws. The Parties and their Representatives acknowledge
that federal and state securities Laws prohibit any Person or entity who has
material, non-public information about a publicly-traded company (such as the
Confidential Information) from purchasing or selling securities of such company,
or from communicating such information to any other Person or entity under
circumstances in which it is reasonably foreseeable that such Person or entity
is likely to sell or purchase such securities. The Parties further agree that if
a Representative of either Party uses Confidential Information that it receives
in a manner that violates federal and state securities Laws, such use will be
deemed a violation of this Agreement and the disclosing Party will be able to
seek any remedies available to it pursuant to the terms contained herein as well
as at Law or in equity.

 

Section 8.05 Remedies. Each Party acknowledges and agrees that the provisions of
this Article 8 are reasonable and necessary to protect the other Party’s
interests in its Confidential Information, that any breach of the provisions
herein may result in irreparable harm to such other Party and that the remedy at
Law for such breach may be inadequate. Accordingly, in the event of any breach
or threatened breach of the provisions of this Article 8 by a Party hereto, the
other Party, in addition to any other relief available to it at Law, in equity,
or otherwise, shall be entitled to seek and obtain temporary and permanent
injunctive relief restraining the breaching Party from engaging in or continuing
any conduct that would constitute a breach of this Article 8, without the
necessity of proving actual damages or posting a bond or other security.

 

 

 

 

Article 9. LEGAL COMPLIANCE

 

Section 9.01 Compliance with Laws.

 

(a) Distributor shall be responsible for obtaining and maintaining all
governmental registration and certification of the Products to be sold in each
country and region constituting the Territory pursuant to this Agreement, at
Distributor’s expense. Distributor shall also at all times comply with all Laws
and follow all generally accepted industry standards in accordance with the FDA,
notified bodies and other regulatory agencies, applicable to the sale and
distribution of the Products and to the operation of Distributor’s business
throughout the Territory, including without limitation federal, state and local
anti-dumping and consumer protection Laws. Distributor shall procure all
permits, licenses and insurance (including, without limitation, workers’
compensation or similar coverage) necessary or required by any Governmental
Authority to perform its obligations under this Agreement. Distributor shall,
upon request from Company, promptly provide to Company written evidence of
compliance with the foregoing. Notwithstanding any of the foregoing, Company
agrees to advise Distributor of any developments related to FDA regulations or
Product compliance therewith that may impact Distributor’s ability to perform
under this Agreement.

 

(b) Distributor acknowledges that the Products are regulated by the FDA,
notified bodies and other regulatory agencies and, as such, the Parties shall
follow all Laws as stated thereby. If a Party is required by Law to register at
a facility, that Party shall do so at its sole expense. In the event of changes
in the Law, the Parties agree to modify this Agreement in good faith. Failure to
agree to the new terms within a commercially reasonably time to comply with any
changes in the Law shall result in the termination of this Agreement.

 

Section 9.02 Quality Control. To the extent required by applicable Law,
Distributor shall establish and maintain a quality system intended to prevent
the introduction, transmission, or spread of communicable diseases through the
storage, shipment, handling, and distribution of Products. Company shall have
the right to periodically review and inspect Distributor’s quality systems upon
reasonable notice to Distributor.

 

Section 9.03 Tracking. To the extent required by applicable Law, Distributor
shall be responsible for tracking Products and maintaining a database in
compliance with all FDA regulations regarding tracking of the Products,
including but not limited to, the responsibility of maintaining a file of
allograft tracking records. Copies of all allograft tracking records are to be
forwarded weekly to Company.

 

Section 9.04 Complaints. Company and Distributor shall each provide the other
with written notification of any complaint or adverse claim related to any
Product within five (5) Business Days of such Party’s receipt thereof. Each
Party agrees to provide reasonable assistance and cooperation to the other Party
in the investigation and resolution of any such complaint or claim. Company
shall have final authority for all communications with end-users with respect to
any such complaint or claim.

 

Section 9.05 Recall. In the event Company believes that it may be necessary to
conduct a recall, field correction, market withdrawal, stock recovery, or other
similar action with respect to any Product (a “Recall”), Company shall have sole
authority with respect to any such Recall and the Parties shall work together to
safely and effectively conduct such Recall as quickly and efficiently as
possible. Distributor shall provide Company with reasonable access to those
customers of Distributor affected by a Recall, to the extent practicable, and
all information received or compiled by Distributor from such customers or
otherwise with respect to such Recall, except as otherwise prohibited by Law. In
the event that a Recall results from the actions or inactions of Distributor,
Distributor shall be responsible for the expenses of such Recall.

 

 

 

 

Section 9.06 Storage. Distributor may operate, at its sole expense, a tissue
bank at its facility for storage purposes only pursuant to its role as a
distributor (i.e., not for laboratory or manufacturing purposes). Any such
operations shall not be considered an extension of Company’s operations, and as
such, Distributor shall have full responsibility to maintain any such facility
in compliance with applicable Law.

 

Section 9.07 Facility Inspections. In connection with the commencement of this
Agreement, Company shall have the right to audit and/or inspect Distributor’s
quality and regulatory compliance systems to confirm Distributor’s ability to
discharge its duties under this Agreement. As required by Law, each Party shall
permit the FDA or other applicable accrediting or regulatory agency, or its or
their representatives or agents, to inspect facilities, including, without
limitation, production, shipping, packaging, and quality control facilities, as
well as all records, relating to the production, storage, sterilization, or
delivery of the Products for the purposes of verifying compliance with
applicable regulatory requirements and the Parties’ obligations under this
Agreement. Distributor shall maintain at its sole cost all (i) government
approvals of its facilities, including regulatory authority approvals, if any;
(ii) adequate premises, equipment, and experienced and competent personnel; and
(iii) adequate records reasonable and customary in the industry for companies of
comparable size and activity.

 

Section 9.08 Regulatory Assistance and Inquiry. Each Party agrees to cooperate,
as reasonably requested by the other Party, to assist in obtaining all necessary
regulatory approvals to the extent such assistance of the other Party is
necessary. The Party requesting assistance shall bear the cost of the complying
Party’s cooperation. Each Party shall promptly and in any event within fifteen
(15) days after receipt of any notice of inquiry from any local, state, national
or international regulatory agency or government department, inform the other in
writing of such formal or informal inquiry relating to any Product.

 

Article 10. REPRESENTATIONS; WARRANTIES; RESTRICTIVE COVENANTS

 

Section 10.01 Mutual Representations. Each Party hereby represents, covenants,
and warrants to the other Party that (i) such Party is duly organized and
validly existing under the Laws of the jurisdiction of its incorporation or
organization and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof; (ii) its entering into and
performance under this Agreement does not violate or breach its charter
documents, corporate bylaws or operating agreement, as applicable, or any
agreement or contract to which it is a party; and (iii) when executed and
delivered by it, this Agreement will constitute a legal, valid, and binding
obligation of it, enforceable against it in accordance with the provisions of
this Agreement.

 

 

 

 

Section 10.02 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, COMPANY HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PRODUCTS, INCLUDING, BUT NOT LIMITED, TO ANY IMPLIED WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

Section 10.03 Limitation of Liability. IN NO EVENT SHALL ANY PARTY TO THIS
AGREEMENT BE LIABLE, WHETHER AS A RESULT OF CONTRACTUAL BREACH, TORT OR
OTHERWISE, TO ANY OTHER PARTY FOR ANY CONSEQUENTIAL, SPECIAL, PUNITIVE, OR
INCIDENTAL DAMAGES INCURRED, INCLUDING BUT NOT LIMITED TO INJURY TO GOODWILL, OR
DIRECT, INDIRECT OR SPECULATIVE LOST PROFITS. THE FOREGOING LIMITATIONS AND
EXCLUSIONS SHALL NOT APPLY TO A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS,
INDEMNIFICATION OBLIGATIONS, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT.

 

Section 10.04 Essential Part of Bargain. The Parties acknowledge that the
disclaimers and limitations set forth in this Article 10 are an essential
element of this Agreement between the Parties and that the Parties would not
have entered into this Agreement without such disclaimers and limitations.

 

Section 10.05 Insurance. Each Party, at its sole cost and expense, shall obtain
liability insurance with respect to its activities contemplated by this
Agreement in such amounts as are customary in the industry for companies of
comparable size engaged in similar activities. Each Party shall each provide
evidence of such insurance to the other Party upon reasonable request and shall
each maintain such insurance for so long as each Party continues to conduct such
activities, and thereafter for so long as each Party customarily maintains
insurance for itself covering similar activities. Any such Policy obtained by
Distributor shall include Company as an “additional insured” under such policy,
and any such policy obtained by Company shall add Distributor as an “additional
insured” to the extent Company will not incur additional fees or costs as a
result thereof.

 

Section 10.06 Non-Solicitation. Distributor hereby agrees and acknowledges that
without the prior written consent of Company, Distributor shall not, during the
Term of this Agreement and for one (1) year following termination or expiration
hereof for any reason, (i) call on or solicit the employment of any employee of
Company, or encourage such employee to terminate his or her employment
relationship with Company; or (ii) call on or solicit any of the actual or
prospective customers of Company that were not included in the Territory, for
the purpose of soliciting or selling such customer any products identical,
similar, or related to the Products that Distributor distributed on behalf of
Company.

 

Section 10.07 Non-Disparagement. The Parties agree not to directly or
indirectly, in any capacity or manner, communicate in any way, whether written
or oral (or cause, solicit, encourage, support or participate in any of the
foregoing), any statement of any kind relating to or arising from the Agreement,
that might reasonably be construed to be derogatory, or would reasonably be
expected to harm the other Party, or their reputation or which would reasonably
be expected to lead to unwanted or unfavorable publicity to that Party. The
Parties further agree that they will not make any verbal threats to each other
or threaten physical harm or physical violence to each other in the future for
any reason, the foregoing being a material term of this Agreement.

 

 

 

 

Article 11. INDEMNIFICATION

 

Section 11.01 Company Indemnity. Subject to Section 11.03, Company shall defend,
indemnify, and hold harmless Distributor and its Affiliates and successors, and
its and their respective officers, directors, employees, distributors,
Representatives, and agents (collectively, “Distributor Indemnitees”) for, from,
and against all claims, demands, actions, damages, costs, and expenses,
including reasonable attorneys’ fees, brought or incurred by a Third Party to
the extent caused by (i) a material breach by Company of any representation,
warranty, or covenant made by it pursuant to this Agreement, (ii) any actual or
alleged defect in the Product, but only to the extent that such defect is not
the result of an act or omission by a Distributor Indemnitee, (iii) any actual
or alleged willful misconduct or gross negligence of Company; or (iv) Company’s
violation of any Laws.

 

Section 11.02 Distributor Indemnity. Subject to Section 11.03, Distributor shall
defend, indemnify, and hold harmless Company and its Affiliates and successors,
and its and their respective officers, directors, employees, and agents
(collectively, “Company Indemnitees”) for, from, and against all claims,
demands, actions, damages, costs, and expenses, including reasonable attorneys’
fees, brought or incurred by a Third Party to the extent caused by (i) a
material breach by Distributor of any representation, warranty, or covenant made
by it pursuant to this Agreement, (ii) any actual or alleged defect in any
product sold by Distributor, but only to the extent that such defect is not the
result of an act or omission by a Company Indemnitee; (iii) any actual or
alleged willful misconduct or gross negligence of a Distributor Indemnitee, or
(iv) Distributor’s violation of any Laws.

 

Section 11.03 Notice of Indemnification Claim. Promptly after receipt by a
Distributor Indemnitee or Company Indemnitee of the commencement of any claim,
demand, action, suit, or proceeding (collectively, an “Action”) which is subject
to the other Party’s indemnification obligations hereunder, such indemnitee
shall notify the other Party of the commencement of the Action. Any failure to
provide such notice shall only relieve the other Party of its indemnification
obligations hereunder to the extent it has been materially prejudiced by such
failure. The indemnifying Party shall have sole right to select and retain
attorneys (reasonably acceptable to the other Party) to assert or negotiate, and
sole right to control, the defense and any settlement of the Action, to the
extent of such Party’s corresponding indemnification and defense obligations,
except that under no circumstances shall the indemnifying Party enter into any
settlement that involves an admission of liability, negligence, or other
culpability by the indemnitee, or requires the indemnitee to contribute to the
settlement.

 

 

 

 

Article 12. MISCELLANEOUS

 

Section 12.01 Force Majeure. Neither Party shall be held liable or responsible
to the other Party nor be deemed to be in default under, or in breach of any
provision of, this Agreement for failure or delay in fulfilling or performing
any obligation of this Agreement, other than the obligation to make money
payments, when such failure or delay is due to a Force Majeure Event and without
the fault or negligence of the Party so failing or delaying. The Party whose
performance is affected by a Force Majeure Event (the “Affected Party”) shall
give prompt notice to the other Party stating the details and expected duration
of the Force Majeure Event. Once said notice is given, the Parties shall keep
each other appraised of the situation until the Force Majeure Event terminates
or this Agreement is terminated, whichever occurs first. If the performance of
the Affected Party does not resume within six (6) months of the occurrence of a
Force Majeure Event, the other Party shall have the right to terminate this
Agreement immediately and without penalty. Each Party has full management
discretion in dealing with its own labor issues. Notwithstanding the foregoing,
Company shall have no obligation to obtain Product from a Third Party in order
to replace any contractual shortfall.

 

Section 12.02 Entire Agreement. This Agreement, along with any exhibits and
attachments hereto, as such may be updated from time to time, is the sole and
entire Agreement between the Parties relating to the subject matter hereof, and
supersedes all prior understandings, agreements, and documentation relating to
such subject matter. Any modifications to this Agreement must be in writing and
signed by both Parties.

 

Section 12.03 Binding Effect; Assignment. This Agreement shall be binding upon
the Parties and their Representative, together with their respective heirs,
successors, assigns, agents, and representatives. A Party may not assign,
sublicense, or transfer all or any its rights, duties, or obligations hereunder
without the prior written approval of the other Party, which approval may be
withheld in such other Party’s reasonable discretion, except with respect to an
assignment to such Party’s wholly owned subsidiary.

 

Section 12.04 Independent Contractor. In connection with this Agreement, each
Party is an independent contractor. This Agreement does not, and shall not be
construed to, create an employer-employee, agency, joint venture, or partnership
relationship between the Parties. Neither Party shall have any authority to act
for or to bind the other Party in any way, to alter any of the terms or
conditions of any of the other Party’s standard forms of invoices, sales
agreements, warranties, or otherwise, or to warrant or to execute agreements on
behalf of the other or to represent that it is in any way responsible for the
acts, debts, liabilities, or omissions of the other Party.

 

Section 12.05 Waiver. The waiver by either Party hereto of a breach of any term
or provision of this Agreement shall not be construed as a waiver of a
subsequent breach of the same provision by any Party or of a breach of any other
term or provision of the Agreement, and failure by either Party at any time to
require performance by the other Party shall not constitute a waiver of any
right to require performance in the future or performance of any other promise
nor prejudice either Party with regards to any subsequent action.

 

Section 12.06 Headings. The headings set forth herein are for convenience of
reference only and shall not be considered to limit or amplify the terms and
provisions hereof, nor shall they be examined or referred to in construing or
interpreting this Agreement.

 

Section 12.07 Severability. In the event any one or more of the agreements,
provisions, or terms contained herein shall be declared invalid, illegal, or
unenforceable in any respect, such agreement, provision, or term shall be
enforced to the extent permitted by Law and the validity of the remaining
agreements, provisions, or terms contained herein shall be in no way affected,
prejudiced, or disturbed thereby.

 

 

 

 

Section 12.08 Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Utah without reference to its
conflict of laws provisions.

 

Section 12.09 Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received (a) upon confirmation of a
receipt of a facsimile transmission or email communication; (b) if hand
delivered, upon delivery against receipt or upon refusal to accept the notice;
or (c) if delivered by a standard overnight courier, one business day after
deposit with such courier, postage prepaid, addressed in the following manner:

 

  If to Distributor: Biotech Products Services and Research, Inc.     4045
Sheridan Avenue, Suite 239     Miami Beach, FL 33140     Email:
albert@bpsrhealth.com                ian@bpsrhealth.com     Phone: (760)
709-2501 / (310) 200 9741         If to Company: Vera Acquisition, LLC     1881
W Traverse Pkwy Suite 210     Lehi, UT 84043     Email:
dniccum@verabioscience.com     Phone: 972-310-3500          With copies to
(which copies shall not constitute notice):           Bennett Tueller Johnson &
Deere, LLC     3165 East Millrock Drive, Suite 500     Salt Lake City, UT 84121
    Attn: Jerry A. Fors     Email: jfors@btjd.com     Phone: (801) 438-2000

 

Section 12.10 Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, but all such counterparts taken together will constitute
one and the same Agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or .pdf delivered via email will
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of the original Agreement for all purposes.

 

Section 12.11 Attorneys’ Fees. If any Action is brought to enforce this
Agreement or to collect damages as a result of a breach of any of its
provisions, the prevailing Party shall also be entitled to collect its
reasonable attorneys’ fees and costs incurred in such Action from the
non-prevailing Party, which costs can include the reasonable costs of
investigation, expert witnesses, and the costs in enforcing or collecting any
judgment rendered, all as determined and awarded by the court.

 

Section 12.12 Further Assurances. Each Party hereto agrees to do such things,
take such actions, and to make, execute, and deliver such other documents and
instruments, as shall be reasonably requested to carry out the provisions,
intent, and purpose of this Agreement.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

  COMPANY:         VERA ACQUISITION, LLC         By: /s/ David Niccum   Name:
David Niccum   Title: Chief Executive Officer         DISTRIBUTOR:        
BIOTECH PRODUCTS SERVICES & RESEARCH, INC.         By: /s/ Albert Mitrani  
Name: Albert Mitrani   Title: Chief Executive Officer

 

 

 

 

EXHIBIT A

 

TERRITORY

 

Distributor is authorized with non-exclusive rights to market, sell and
distribute the Company’s Products to qualified doctors and providers who are
authorized to purchase HCT/P (Human and Cellular and Tissue-based Products), per
FDA guidelines, in the Territory to Customer’s who are not existing Customer’s
to the Company and to the extent Distributor does not sell Third Party products
similar to Company’s allograft tissue products and autologous kit products in
the Territory. If Distributor markets, distributes or sells any Third Party
amniotic allograft product in the Territory competitive to the Products offered
and/or available from the Company, Distributor shall be in breach of this
Agreement.

 

1. Territory. For the purposes of this Agreement, the “Territory” shall be the
United States.

 

2. Field of Use: Any

 

3. Channels: Any, excluding the following channels: Military Hospitals, Veterans
Administration.

 

The Company shall reasonably inform the Distributor of any Customer, Territory,
or Channel that becomes prohibited to sell to, as a result of the Customer,
Territory, or Channel being an existing Customer of the Company.

 

 

 

 

